Citation Nr: 0634196	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-17 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for right inguinal hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from May 1954 to 
April 1957 and from November 1957 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The veteran has asserted, consistently, that his right 
inguinal hernia had its onset during military service.  
However, his available service medical records (SMRs), 
including the September 1960 discharge examination, are 
completely negative for complaints, diagnoses, or treatment 
for symptoms of a right inguinal hernia.  At that time the 
veteran was considered qualified for separation.  

The veteran's second separation document, DD Form 214, shows 
that he had enlisted for his second period of active service, 
for a term of three years, on November 21, 1957.  He was then 
separated from that period of service via transfer to the 
U.S. Army Reserve on December 5, 1960 , after three years and 
15 days.  It was noted in the "Remarks" section that he had 
been retained for 15 days at the convenience of the 
government ("C of G)."  The veteran maintains that this is 
proof that he was hospitalized for treatment of a right 
inguinal hernia that was discovered just prior to his service 
discharge in 1960.  However, treatment records of such a 
hospitalization are not among the veteran's service medical 
records, and there is no indication that the RO attempted to 
obtain these alleged inpatient records.  

On his original claim for disability compensation, VA Form 
21-526, received in April 2002, the veteran indicated he had 
been treated for a hernia in November 1960, at the Fort 
Carson Army Hospital.  The above DD Form 214 shows that he 
was separated at Fort Carson, Colorado, Transfer Point on 
December 5, 1960.  However, the SMRs on file show only one 
surgical event during that year, i.e., an anal fistulectomy 
performed at the U.S. Army Hospital in Bad Cannstadt, 
Germany, in January 1960.  His separation examination, 
performed in September 1960 at the Fort Carson Army Hospital, 
is negative for complaints or findings of any hernia.

The veteran underwent a bilateral inguinal hernia repair at 
the Audie L. Murphy VA Medical Center in June 2002.  His 
self-reported history at that time indicated previous hernia 
repair in 1960.  His essential contention, in his February 
2003 Notice of Disagreement, is that a hernia was diagnosed 
during his "exit" physical and he "was then held over 
while the Army operated on me for this condition." 

In view of these factors, the Board finds there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to his claim for service connection.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Specifically, the records of the 
in-service hospitalization for hernia surgery described by 
the veteran should be obtained, if available.  Since these 
records would be typically filed by hospital name, rather 
than by the veteran's name, a separate request should be made 
for these particular records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran indicates that he received 
surgical treatment for a right inguinal 
hernia at the Fort Carson Army Hospital in 
September, October, November, or December 
1960, prior to his release from active duty.  
Furnish all necessary identifying information 
to the National Personnel Records Center 
(NPRC), or other appropriate agency or 
official source, as needed, to request all 
available clinical records, inpatient or 
outpatient, concerning the location and 
period of care identified.  If no such 
records can be found, or if they have been 
destroyed, ask for specific confirmation of 
that fact.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last SSOC was 
issued.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an appropriate 
SSOC and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently 
on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


